an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Rosengarten, J.), dated November 19, 2004, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
“A defendant who moves for summary judgment in a slip- and-fall case has the initial burden of making a prima facie showing that it neither created the hazardous condition nor had actual or constructive notice of its existence for a sufficient length of time to discover and remedy it” (Joachim v 1824 Church Ave., Inc., 12 AD3d 409, 410 [2004]; see Carrillo v PM Realty Group, 16 AD3d 611 [2005]; Colon v Produce Warehouse Carle Place, 303 AD2d 354 [2003]). Here, the evidence submitted by the defendants in support of their motion was insufficient to sustain this threshold burden (see Joachim v 1824 Church Ave., Inc., supra; Carrillo v PM Realty Group, supra; Habura v Austin Drugs of E. Meadow, 6 AD3d 660 [2004]). Accordingly, the court properly denied the defendants’ motion without regard to the sufficiency of the opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Joachim v 1824 Church Ave., Inc., supra; Colon v Produce Warehouse Carle Place, supra). Cozier, J.P., Krausman, Goldstein and Skelos, JJ., concur.